DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on May 18, 2020. Claims 1-21 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/20 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0344711 by Liu et al (hereafter Liu), and further in view of US PGPub 2019/0095530 by Booker et al (hereafter Booker).

Referring to claim 1, Liu discloses a method for generating a semantic graph based on interactions with a data source [correlation graph model, Abstract; correlational graph model constructed from user-entered queries, para 16; Fig 5 and specification], comprising:
parsing each of a plurality of events into a plurality of objects, wherein the plurality of events includes a plurality of queries, wherein each event of the plurality of events is related to an interaction with at least one data source [query logs in query log database 152 are parsed into symptom keywords 160, para 57-58, Fig 1A, 5; medical resources 107, Fig 1A];
determining, for each of the plurality of events, a relationship between two objects of the plurality of objects [wherein medical resources are crawled using symptom keywords to obtain more keywords and expert keywords- learning model correlates keywords to expert keywords, para 59-60; Fig 5, elements 510-515; correlation graph model reflects weighted relations among related words, para 16, 31]; and
generating a semantic knowledge graph based on the determined relationships, the semantic knowledge graph including a plurality of query keywords in relationship with other query keywords and crawled data [correlation graph model reflects weighted relations among related words, para 16, 31, 61, Fig 5, element 520]. 

	However, while Liu discloses all of the above claimed subject matter and also discloses generating the correlation graph model representing relationships between para 16,31,61], it remains silent as to the structure of the correlation graph model specifically including nodes and a plurality of edges, wherein each node corresponds to a respective object, each node is connected to another node of the plurality of nodes by one of the plurality of edges, wherein each edge represents a relationship between the objects connected by the edge.
	However Booker discloses generating graphs that describe relationships between tag data objects included in items published on a network [Abstract] that include nodes and a plurality of edges, wherein each node corresponds to a respective tag object, each node is connected to another node of the plurality of nodes by one of the plurality of edges, wherein each edge represents a relationship between the tag objects connected by the edge [para 18; para 38, Fig 2].
	Liu and Booker are analogous art that are both directed to the same field of endeavor – creating graph models of semantically related entities. It would have been obvious to one of ordinary skill before effective filing date of the claimed invention to implement the correlation graph model as a structure with nodes and edges to reflect the relationships between data objects, as taught by Booker. 
	The ordinary skilled artisan would have been motivated to make this modification because it would achieve predictable results and furthermore because Liu allows for modifications to its disclosed embodiments [para 80] and does not exclude the correlation graph from being implemented in a specific format.




	Referring to claim 11, the limitations of the claim are similar to those of claim 1 in the form of computer executable instructions [Liu, para 21]. As such, claim 11 is rejected for the same reasons as claim 1.

	Referring to claim 12, the limitations of the claim are similar to those of claim 1 in the form of a system, comprising processing circuitry; and memory containing instructions [Liu, para 21]. As such, claim 12 is rejected for the same reasons as claim 1.

	Referring to claims 2 and 13, Liu/Booker discloses that the plurality of events is indicated in a record log including a plurality of records, wherein the plurality of records are records of queries executed on the at least one data source [Liu, query logs in query log database 152 are parsed into symptom keywords 160, para 57-58, Fig 1A, 5; medical resources 107, Fig 1A].

	Referring to claims 3 and 14, Liu/Booker discloses that each object is any of: a formula, a filter, a subformula, a measure, an argument, and a dimension [Liu, keywords filtered by threshold correlation to expert keyword, para 19].

	Referring to claims 4 and 15, Liu/Booker discloses that the plurality of events is a plurality of first events, wherein the plurality of objects is a plurality of first objects, further comprising: parsing a second event; determining, based on the parsed second Liu, correlation graph model is updated with new keywords and weights correlating keywords to expert keywords, para 61, 31; Booker, edges between tags formed, para 21].

	Referring to claims 5 and 16, Liu/Booker discloses that each edge is assigned a score, wherein the score assigned to each edge is determined based on a number of appearances of the relationship represented by the edge in the plurality of events [Booker, edge weight corresponding to number of co-occurrence of the pair of tags in published items, para 18].

	Referring to claims 6 and 17, Liu/Booker discloses that updating the semantic knowledge graph further comprises: updating the score of the edge representing the relationship between the objects of the plurality of second objects when the relationship between the objects of the plurality of second objects is represented by an existing edge of the semantic knowledge graph [Liu, correlation keyword weights modified, para 35; Booker, edges between tags formed or dissipated based on co-occurrences, para 18,21,40].

Liu, user profile used to modify correlation values of keywords to expert keywords, para 19; Booker, published items limited to publishing user, para 34; graphs describe relationships between tags included in published items, para 35].

	Referring to claims 8 and 19, Liu/Booker discloses assigning a score to each edge, wherein the score assigned to each edge indicates a weight of the edge, wherein the score assigned to each edge is determined based on a number of appearances of the relationship represented by the edge in the parsed plurality of events [Booker, edge weight corresponding to number of co-occurrence of the pair of tags in published items, para 18].

	Referring to claims 9 and 20, Liu/Booker discloses determining a user identifier based on the parsed plurality of events, wherein the score assigned to each edge is determined based further on a number of appearances of the user identifier in the parsed plurality of events [Liu, user profile used to modify correlation values of keywords to expert keywords, para 19; Booker, published items limited to publishing user, demographic information including various user characteristics, para 34; edge weight corresponding to number of co-occurrence of the pair of tags in published items, para 18].

Liu, correlation keyword weights modified, para 35; Booker, edges between tags dissipated based on co-occurrences, para 18,21,40].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gupta (US 2014/0280307) directed to: a question answering system to populate a database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167